Lüdeling, C. J.
The plaintiff attached twenty-one bales of cotton as the property of Jenkins & Walker, residents of the State of Arkansas.
Brooks, McDonald & Co. intervened, and claimed that the cotton belonged to them.
There was judgment in favor of the plaintiff against the defendants and the intervenors, and the latter alone have appealed.
The only question for decision on appeal on the merits is whether on-not the property attached belonged to the intervenors.
*445If we disregard the objections urged against the admissibility of the evidence of the intervenors and give full effect to it, the evidence fails to prove that the cotton belonged to the intervenors, and therefore the judgment should be affirmed.
The intervenors made an affidavit for a continuance of the case in the court a qua, on the ground that one of the intervenors, Hugh McDonald, was a material witness on their behalf.; that he had been duly summoned, but that he could not be found on the day of trial, .and that he was absent from the State.
The motion for continuance was refused, and no bill of exceptions was taken to the ruling of the court; and we are .unable to say what were the reasons for the ruling. Much reliance must be placed on the discretion of the lower courts, which have better means than the Supreme Court to ascertain the object of applying for a continuance.
We are not satisfied that the judge erred in refusing a continuance, on the grounds of the absence of one of the intervenors.
It is therefore ordered and adjudged that the judgment of the district court be affirmed, with costs of appeal.